department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date ete uil code dollar_figure egend contact person identification_number telephone number employer_identification_number se t eo ra t city state_agency association local_government university contractors x and y sae contractor z s i b dear we have considered your ruling_request dated date as to whether certain activities constitute unrelated_trade_or_business activities under sec_511 through of the internal_revenue_code facts -- you are a nonprofit organization incorporated under the laws of state the internal_revenue_service recognized you as tax-exempt under sec_501 of the code as an organization described in sec_501 because you are organized and operated exclusively for the purpose of lessening the burdens of government within the meaning of sec_1 c - d of the income_tax regulations and revrul_85_1 infra and revrul_85_2 infra your articles of incorporation state that you are organized for the purpose of creating financing developing and overseeing the construction management and operating of a multi-use arena to be constructed in city your articles state that you are created to facilitate public improvements and publicly promoted private area improvements and complimentary amenities and to serve as an economic development stimulus in the city and state your bylaws state that you are organized and operated for the purposes of creating designing financing developing and overseeing the construction financing managing and operation of a multi-use arena complex in gity the arena’ it will include a team store a restaurant and multiple it will have spectator seating which will include suites club seat you will purchase land from third parties on which you will construct the arena the arena will consist of a hardwood basketball court that will conform with the specifications of the national collegiate athletic association lounges with premium food and beverage concessions the arena will also include a practice facility and other meeting spaces concession areas for the sale of food and beverages the arena will be used for a variety of events most of which will be open to the general_public including college men’s and women’s basketball games soccer gymnastics volleyball wrestling ice hockey high school and college sports tournaments professional sporting events concerts family shows plays large group assemblies consumer shows and graduation ceremonies for local schools and universities you intend to finance the cost of the arena including the cost of land design and construction through a grant from state and from the sale of tax-exempt_bonds you are governed by a 15-member board_of directors comprised of business leaders and government officials the mayor of the local_government has the power to appoint but not remove five members to the board and the governor of state has the power to appoint but not remove ten members to the board you have adopted a conflicts of interest policy that applies to your board_of directors and to your officers your principal activity will be leasing the arena to the association a sec_501 organization created for the purpose of promoting athletics at the university the association will use the arena primarily for its intercollegiate basketball programs you will derive most of your revenues from this lease you will also derive revenue from other leases of arena property and from the sale of tickets and seating advertising and sponsorships naming rights food collectively all of your revenues are referred services and merchandise as described below to as the revenues’ e e e you will enter into a lease agreement arena lease with the association under which you lease to the association facilities in the arena for the playing of collegiate basketball in return the association will pay games including private suites club seats and boxes you rent you will enter into a license agreement with contractors x and y under which you will grant to contractor x the exclusive right to market and sell the sponsorship rights to third parties and to collect the applicable revenue relating to signage section naming rights vendor revenue ticket marketing revenue and other promotional and sponsorship rights under the license agreement contractor x will pay you annual fees on a sliding scale equal to the greater of a fixed amount or a fixed percentage of the gross revenues contractor x receives from vendor revenue ticket marketing revenue and revenue from all other rights you granted to contractor x e you will enter into an agreement with agency to manage the arena under this agreement agency will negotiate on your behalf as your agent short-term leases with e e e e e e e unrelated third parties to use all or part of the arena for non-university sponsored events under these leases you will receive rental income from the third party lessees you will enter into a concessions and catering services agreement ccsa with contractor_z under which you will receive revenues relating to the exclusive rights you grant contractor z to occupy the food service premises at the arena and to operate all the food services and sell all the food and beverage products at the arena under the ccsa contractor z will pay you commissions based on the adjusted gross_receipts from the sale of all food and beverages at the arena and from the sale of certain merchandise at a team store ticket seller ticketseller’ under which you will enter into an agreement with a ticketseller will charge a ticket purchaser a certain amount per ticket order as a convenience charge and will charge the purchaser a certain amount per order as a processing fee under your agreement with ticketseller you will receive a portion of the portion of the processing fees this arrangement will apply convenience charges and a to sales of tickets for all events at the arena except the university’s basketball games you will enter into a mid-term to long-term_lease with an unrelated third party under which you will receive rental income from the lease of property where the lessee will operate a storefront restaurant you will enter into a mid-term to long-term_lease with an unrelated third party under which you will receive rental income from the lease of arena property where the lessee will operate a sports bar restaurant you will enter into short-term event-based leases with unrelated third parties under which you will receive rental income from the lease of the atrium you will enter into short-term event-based leases with unrelated third parties under which you will receive rental income from the lease of hospitality and meeting rooms you will enter into a garage operating_agreement with aa under which you will receive revenue from the use of parking facilities at the arena in addition you will enter into a parking facilities agreement with bb under which you will receive a fixed amount for every motor_vehicle parked on an arena event day and a fixed amount per game for each parking space reserved for each season ticket holder you have represented that at least percent of arena property will be devoted to these activities ruling req uested the revenues you will receive as described above will not constitute unrelated_business_taxable_income within the meaning of sec_512 through of the code law sec_501 a of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that for an organization to be described in sec_501 it must be organized and operated exclusively for certain purposes including charitable scientific and educational_purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states in part that the term charitable in sec_501 of the code includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_512 of the code states that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the applicable deductions and computed with the modifications in sec_512 sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_51 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable education or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that gross_income derives from unrelated trade or business’ within the meaning of sec_513of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income a trade_or_business is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplish of those purposes sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization sec_514 of the code provides that in computing unrelated_business_taxable_income under sec_512 with respect to each debt-financed_property there is included as an item_of_gross_income derived from an unrelated_trade_or_business an amount that is the same percentage of the gross_income derived from the property as a the average_acquisition_indebtedness with respect to the property is to b the average amount of the property's adjusted_basis sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is acquisition_indebtedness as defined in sec_514 of the code at any time during the taxable_year sec_514 of the code excludes from the definition of debt-financed_property any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_514 of the code defines the term acquisition_indebtedness as including with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving the property sec_1_514_b_-1 of the regulations provides that to the extent that the use of any property is substantially related to the exercise or performance by an organization of its charitable educational or other purpose or function constituting its basis for exemption under sec_501 of the code such property shall not be treated as debt-financed_property in addition if substantially_all of any property is used in this manner the property is not treated as for this purpose the term substantially all’ mean sec_85 percent or more debt financed property in revrul_69_464 1969_2_cb_132 a community hospital that was tax-exempt under sec_501 of the code in order to encourage physicians engaged in the private practice of medicine to maintain their private practices near the hospital built an adjacent office building in as a which it leased office space only to physicians who were on the hospital’s medical staff result greater use is made of the hospital's diagnostic facilities and patient admissions are easier the proximity of the hospital's staff physicians makes their services more readily available for outpatient and inpatient emergencies facilitates carrying out their everyday medical duties in the hospital makes their attendance at staff meetings easier and serves to increase their participation in the hospital's medical education and research programs this ruling concluded that that the hospital’s leasing of office space adjacent to the hospital to members of its medical staff contributes importantly to the hospital functions by increasing the hospital's efficiency encouraging fuller utilization of its facilities and improving the overall quality of its patient care thus the benefits the hospital and its patient derive from these leases indicate that the leases are entered into primarily for purposes that are substantially related to the performance of the hospital's functions in revrul_80_295 1980_2_cb_194 an organization was created as a national governing body for amateur athletics to promote physical exercise and education to foster interest in amateur sports and to encourage widespread public participation in athletics and recreational it sponsors supervises and regulates programs in a number of different amateur sports sports and arranges for and coordinates open competition for amateur athletes at the local state regional and national levels the organization was recognized as exempt under sec_501 of the code the organization granted exclusive radio and television broadcasting rights to an independent_producer who contracted with a commercial network to broadcast many of the athletic events sponsored supervised and regulated by the organization the ruling concluded that the broadcasting of these athletic events promotes the various amateur sports fosters public interest in the benefits of its nationwide amateur athletic program and encourages public participation therefore its sale of broadcasting rights and the resulting broadcasting of its athletic events contributes importantly to the accomplishment of its exempt purposes in revrul_80_296 1980_2_cb_195 an organization was created by a regional collegiate athletic conference made up of universities exempt under sec_501 of the code for the purpose of conducting an annual competitive athletic game the organization was recognized as exempt under sec_501 the ruling concluded that the educational_purposes served by intercollegiate athletic activities are identical whether conducted directly by individual universities or by their regional athletic conference in addition the educational_purposes serviced by exhibiting a game before an audience that is physically present and exhibiting the game on television or radio before a much larger audience are substantially_similar therefore the sale of the broadcasting rights and the resulting broadcasting of the game contributes importantly to the accomplishment of the organization’s exempt purposes revrul_85_1 1985_1_cb_177 provides that the determination of whether an activity lessens a burden of government within the meaning of sec_1_501_c_3_-1 of the regulations is based upon whether the organization's activities are activities that a government unit considers to be its burdens and whether such activities actually lessen such governmental burden an activity is a burden of government if there is an objective manifestation by the government unit that it considers the activities of the organization to be its burden such consideration may be evidenced by the interrelationship between the government unit and the organization an organization's performance of activities that a government unit treats as an integral part of its programs is evidence that the organization is lessening the burdens of government revrul_85_2 1985_1_cb_178 provides that an activity is a burden of government within the meaning of sec_1_501_c_3_-1 of the regulations if there is an objective manifestation by the government unit that it considers the activities of the organization to be its burden a working relationship between the government and the organization is evidence that the organization is lessening the burdens of government analysis an activity carried on by an organization described in sec_501 of the code that is substantially related to the exercise or performance of its exempt_purpose within the meaning of sec_513 of the code will not constitute an unrelated_trade_or_business within the meaning of that provision in addition under sec_514 of the code a debt-financed_property does not include property substantially_all of the use of which is substantially related to furthering the organization's exempt_purpose if percent or more of the use of the property is devoted to the organization’s exempt_purpose it is treated as constituting substantially_all see sec_514 of the code and sec_1_514_b_-1 of the regulations you intend to finance a portion of the construction of the arena through the sale of tax-exempt_bonds your principal activity will be leasing the arena to the association to use for its intercollegiate basketball programs you will also enter into a variety of other arrangements with vendors as described above under which you will receive revenues a trade_or_business carried on by an organization that is tax-exempt under sec_501 as an organization described in sec_501 of the code is not an unrelated_trade_or_business within the meaning of sec_513 if the activity contributes importantly the accomplish of the organization's exempt_purpose sec_1_513-1 of the regulations you are exempt from income_tax under sec_501 of the code as an organization described in sec_501 because you are organized and operated exclusively for the purpose of lessening the burdens of government within the meaning of sec_1_501_c_3_-1 d of the regulations and revrul_85_1 supra and revrul_85_2 supra you are similar to the organization described in revrul_69_464 supra where the leasing of office space adjacent to the hospital to members of its medical staff contributed importantly to furthering the hospital's tax-exempt purposes you are also similar to the organizations described in revrul_80_295 supra and revrul_80_296 supra where the activities of each of the respective organizations contributed importantly to furthering its exempt educational_purposes your exempt_purpose is to relieve the city and state governments from the burden of constructing owning and operating a public arena your activities as described above will contribute importantly to furthering this exempt_purpose within the meaning of sec_1 d of the regulations accordingly all of these activities are substantially related to furthering your exempt_purpose therefore none of the revenues you will derive from carrying on these activities will constitute revenue from carrying on an unrelated_trade_or_business within the meaning of sec_513 of the code and thus will not constitute unrelated_business_taxable_income within the meaning of sec_512 you have represented that at least percent of arena property will be devoted to the activities since we have concluded that those activities are substantially related to described above your exempt_purpose we further conclude that the arena will be excluded from the definition of debt financed property within the meaning of sec_514 of the code and sec_4 b -1 b i of the regulations ruling the revenues you will receive as described above will not constitute unrelated_business_taxable_income within the meaning of sec_512 through of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
